Name: 2005/770/EC: Commission Decision of 3 November 2005 amending Annexes I and II to Decision 2003/634/EC approving programmes for the purpose of obtaining the status of approved zones and of approved farms in non-approved zones with regard to viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) in fish (notified under document number C(2005) 4185) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  management;  agricultural activity;  agricultural policy;  fisheries;  health
 Date Published: 2005-11-05; 2006-12-12

 5.11.2005 EN Official Journal of the European Union L 291/33 COMMISSION DECISION of 3 November 2005 amending Annexes I and II to Decision 2003/634/EC approving programmes for the purpose of obtaining the status of approved zones and of approved farms in non-approved zones with regard to viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN) in fish (notified under document number C(2005) 4185) (Text with EEA relevance) (2005/770/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products (1), and in particular Article 10(2) thereof, Whereas: (1) Commission Decision 2003/634/EC (2) approves and lists programmes submitted by various Member States. The programmes are designed to enable the Member State subsequently to initiate the procedures for a zone, or a farm situated in a non-approved zone, to obtain the status of approved zone or of approved farm situated in a non-approved zone, as regards one or more of the fish diseases viral haemorrhagic septicaemia (VHS) and infectious haematopoietic necrosis (IHN). (2) The programme applicable to Finland with regard to IHN in its entire territory, and VHS in the continental parts of its territory has been finalised and should be deleted from Annex I to Decision 2003/634/EC. (3) The programme applicable to Incubatoio ittico di valle  Loc. Cascina Prelle  Traversella (TO) has been finalised and should be deleted from Annex II to Decision 2003/634/EC. (4) Decision 2003/634/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2003/634/EC is amended as follows: 1. Annex I is replaced by Annex I to this Decision. 2. Annex II is replaced by Annex II to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 46, 19.2.1991, p. 1. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 220, 3.9.2003, p. 8. Decision as last amended by Decision 2005/414/EC (OJ L 141, 4.6.2005, p. 29). ANNEX I ANNEX I PROGRAMMES SUBMITTED FOR THE PURPOSE OF OBTAINING APPROVED ZONE STATUS WITH REGARD TO ONE OR MORE OF THE FISH DISEASES VHS AND IHN 1. DENMARK THE PROGRAMMES SUBMITTED BY DENMARK ON 22 MAY 1995 COVERING:  the catchment area of FISKEBÃ K Ã ,  all PARTS OF JUTLAND south and west of the catchment areas of StorÃ ¥en, Karup Ã ¥, GudenÃ ¥en and Grejs Ã ¥,  the area of all THE DANISH ISLES. 2. GERMANY THE PROGRAMME SUBMITTED BY GERMANY ON 25 FEBRUARY 1999 COVERING:  a zone in the water catchment area OBERN NAGOLD . 3. ITALY 3.1. THE PROGRAMME SUBMITTED BY ITALY IN THE AUTONOMOUS PROVINCE OF BOLZANO ON 6 OCTOBER 2001 AS AMENDED BY LETTER OF 27 MARCH 2003, COVERING: Zona Province of Bolzano  The zone comprises all water catchment areas within the Province of Bolzano. The zone includes the upper part of the zone ZONA VAL DADIGE  i.e. the water catchment areas of Adige river from its sources in the Province of Bolzano to the border with the Province of Trento. (N.B. The remaining, lower part of the zone ZONA VAL DADIGE is under the approved programme of the Autonomous Province of Trento. The upper and lower parts of this zone have to be viewed as one epidemiological unit.) 3.2. THE PROGRAMMES SUBMITTED BY ITALY IN THE AUTONOMOUS PROVINCE OF TRENTO ON 23 DECEMBER 1996 AND 14 JULY 1997 COVERING: Zona Val di Sole e Val di Non  The water catchment area from the source of the stream Noce to the dam of S. Giustina. Zona Val dAdige  lower part  The water catchment areas of the Adige river and its sources located within the territory of the Autonomous Province of Trento, from the border with the Province of Bolzano to the dam of Ala (hydroelectric generating station). (N.B. The upstream part of the zone ZONA VAL DADIGE is under the approved programme of the Province of Bolzano. The upper and lower parts of this zone have to be viewed as one epidemiological unit.) Zona del torrente ArnÃ ²  The water catchment area from the source of ArnÃ ² torrent to the downstream barriers, situated before the ArnÃ ² torrent flows into the Sarca river. Zona Val Banale  The water catchment area of the Ambies stream basin to the dam of a hydroelectric generating station. Zona Varone  The water catchment area from the source of the Magnone stream to the waterfall. Zona Alto e Basso Chiese  The water catchment area of the Chiese river from the source to the dam of Condino, except the AdanÃ and Palvico torrents basins. Zona del torrente Palvico  The water catchment area of the Palvico torrent basin to a barrier made of concrete and stones. 3.3. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF VENETO ON 21 FEBRUARY 2001 COVERING: Zona del torrente Astico  The water catchment area of Astico river, from its sources (in the Autonomous Province of Trento and in the Province of Vicenza, the Region of Veneto) to the dam located close to the Pedescala bridge in the Province of Vicenza. The downstream part of Astico river, between the dam close to the Pedescala bridge and the Pria Maglio dam, is considered as a buffer zone. 3.4. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF UMBRIA ON 20 FEBRUARY 2002 COVERING: Zona Fosso di Monterivoso: the water catchment area of Monterivoso river, from its sources to the impassible barriers near Ferentillo. 3.5. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF LOMBARDIA ON 23 DECEMBER 2003 COVERING: Zona valle del torrente Venina: the water catchment area of the Vienna river from its sources and the following boundaries:  west: Livrio valley,  south: Orobie Alps from Publino Pass to Redorta Peak,  east: Armisa and Armisola valleys. 3.6. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF TOSCANA ON 23 SEPTEMBER 2004 COVERING: Zona valle di Tosi: the water catchment area of the Vicano di S. Ellero river from its sources to the barrier at Il Greto near the village of Raggioli. 4. FINLAND 4.1. THE PROGRAMME FOR VHS-FREEDOM (1) INCLUDING SPECIFIC ERADICATION MEASURES SUBMITTED BY FINLAND ON 29 MAY 1995, AS AMENDED BY LETTERS OF 27 MARCH 2002, 4 JUNE 2002, 12 MARCH 2003, 12 JUNE 2003, 20 OCTOBER 2003 AND 17 MAY 2005 COVERING:  all coastal areas of FINLAND with special eradications measures in:  the Province of Ã land,  the restriction area in PyhtÃ ¤Ã ¤,  the restriction area covering the municipalities of Uusikaupunki, PyhÃ ¤ranta and Rauma. 5. CYPRUS THE PROGRAMMES SUBMITTED BY CYPRUS ON 20 APRIL 2004 COVERING:  the entire territory of Cyprus. (1) The programme has been terminated by the present Decision with respect to IHN, for which approved status has been granted. ANNEX II ANNEX II PROGRAMMES SUBMITTED FOR THE PURPOSE OF OBTAINING STATUS AS APPROVED FARM SITUATED IN A NON-APPROVED ZONE WITH REGARD TO ONE OR MORE OF THE FISH DISEASES VHS AND IHN 1. ITALY 1.1. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF FRIULI VENEZIA GIULIA, PROVINCE OF UDINE ON 2 MAY 2000 COVERING: Farms in the drainage basin of the Tagliamento river:  Azienda Vidotti Giulio s.n.c., Sutrio. 1.2. THE PROGRAMME SUBMITTED BY ITALY IN THE REGION OF VENETO ON 21 DECEMBER 2003 COVERING: The farm:  Azienda agricola Bassan Antonio.